Citation Nr: 1603150	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

The Veteran testified at an April 2010 Travel Board hearing.  The hearing transcript is of record.  A December 2015 letter notified the Veteran that the Veterans Law Judge who conducted the April 2010 hearing is no longer employed at the Board and afforded the Veteran an opportunity for an additional hearing.  The December 2015 letter provided that if the Veteran did not respond within 30 days, the Board will assume that he does not want another hearing.  No response has been received to date.  Therefore, the Board finds that there is no hearing request pending at this time 

In May 2010, the Board reopened service connection for a low back disability and remanded the appeal for a VA examination.  The Board remanded the appeal again in January 2014 to ensure compliance with the May 2010 remand order.  The appeal is once again before the Board.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





(CONTINUED ON NEXT PAGE)


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

The Veteran contends that a currently diagnosed low back disability is related to his service-connected right knee.  The Board finds that the Veteran has credibly identified the presence of low back pain from 1992 to 1993 at service separation and shortly after service, as back pain was identified in a post-service December 1992 VA examination with normal x-rays of the lumbar spine in January 1993.  In conjunction with an earlier claim for benefits, the Veteran continued to identify complaints of back pain in 1993 which he attributed to the knee.  

While a VA examiner opined in March 2014 and January 2015 that it was less likely than not that the Veteran's service-connected right knee disabilities caused or aggravated currently diagnosed intervertebral disc syndrome of the lumbar spine, in providing a rationale, the VA examiner cited medical literature which addressed (1) back pain and degenerative disc disease, generally, (2) awkward posture (to include squatting, kneeling, and stretching below the knee) and insufficient evidence to relate such posture to low back pain, and (3) literature which indicates that there was insufficient evidence to relate back pain to standing and walking for more than two hours a day. 

The record shows that the Veteran has a history of medial and lateral instability in the right knee, as well as an antalgic gait, due to his service-connected right knee disability.  The Veteran's representative more recently provided medical treatise evidence in November 2014 which relates back pain to limping, altered gait, antalgic gait, or a center of gravity shift.  Because March 2014 and January 2015 VA examinations, and the cited literature, do not clearly address the relationship between the Veteran's claimed back disability and issues with instability and altered gait due to his service-connected right knee, the Board finds that a remand for a supplemental opinion is necessary to address such contentions.      

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the VA examiner who conducted the March 2014 VA examination (or a suitable substitute) for a supplemental medical opinion regarding secondary service connection for a lumbar spine disability.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request. 

The VA examiner should offer a supplemental opinion, addressing medical treatise evidence submitted in November 2014 in support of the Veteran's contention that a currently diagnosed lumbar spine disability is caused or aggravated by limping, instability, or an antalgic gait associated with his service-connected right knee disability.  

In providing a supplemental opinion, the VA examiner should note that the Veteran has a history of medial and lateral instability in the right knee, as well as an antalgic gait, due to his service-connected right knee, has provided credible lay evidencing identifying the presence of low back pain from 1992 to 1993 at service separation and shortly after service, and such pain is noted in a December 1992 VA examination.  

With consideration of such evidence, the VA examiner should provide an opinion as to whether it at least as likely as not that a currently diagnosed lumbar disability  is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected right knee disabilities, to include as due to limping or an altered gait? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record. In providing an opinion, noting that previously cited medical literature does not directly address the effect of an altered gait or limping on the lumbar spine.

2.  After all development has been completed, the AOJ should readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




